DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment/Claim Status
Claims 1, 3-5, 7-13, 15 and 17 are currently pending. Claims 1, 3-5, 13, 15 and 17 have been amended. Claims 2, 6, 14 and 16 have been canceled; no new claims were added.
Specification
The new title of the invention submitted 7/25/2022 is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 5, 7-12; 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2014/0159002 A1, hereafter Lee) in view of KIM et al (US 2017/0110532 A1-prior art of record, hereafter Kim).
Re claim 1, Lee discloses in FIG. 4 an organic light-emitting display panel (100), comprising:
a substrate (101; ¶ [0059]) having an opening (separation of 123 on 117; ¶ [0059]);
a pixel array (active matrix; ¶ [0012]) disposed on the substrate (101) and comprising a plurality of pixels (P; ¶ [0059]);
an isolation part (laminate 113/123 in region NA; ¶ [0059]) disposed between the plurality of pixels (P), the opening (separation of 123 on 117) and a periphery (right side end portion) of the substrate (101),
wherein the isolation part (113/123 in region NA) comprises:
a first layer (113 in region NA; ¶ [0059]) disposed on the substrate (101), wherein the first layer (113 in region NA) comprises a first portion (lower narrow region; see inserted figure below) and a second portion (upper wide region; see inserted figure below) which are sequentially stacked (over/under) in a direction away (upward) from the substrate (101), and an orthogonal projection (shadow on 101) of the first portion (lower narrow region, FP) on the substrate (101) falls within (less wide than; see inserted figure below) an orthogonal projection (shadow on 101) of the second portion (upper wide region) on the substrate (101); and
a second layer (123 in region NA; ¶ [0059]) disposed on a surface (upper plane) of the first layer (113 in region NA) away from (above) the substrate (101),
a metal layer (107a; ¶ [0065]), the metal layer (107a) is disposed on two sides (left and right slanted portions) of the first portion (lower narrow region, FP) of the first layer (113 in region NA) in a direction parallel (horizontal) to the substrate (101), and the metal layer (107a) and a first metal layer (107; ¶ [0065]) of the plurality of pixels (P) are a same metal layer (simultaneously formed; ¶ [0065]), wherein
the isolation part (113/123 in region NA) further comprises a protective layer (109 in region NA; ¶ [0066]) disposed between the metal layer (107a) and the first layer (113 in region NA), wherein the protective layer (109 in region NA) is in contact with (physically touching) a side (lower left/right ends) of the second portion (upper wide region) proximate to (near) the substrate (101) and the two sides (left and right slanted portions) of the first portion (lower narrow region, FP) of the first layer (113 in region NA) in the direction parallel (horizontal) to the substrate (101).


    PNG
    media_image1.png
    934
    1432
    media_image1.png
    Greyscale

For the record, the inserted figure (annotated FIG. 4 of Lee) depicts first (1st), second (2nd) and third (3rd) regions, where the 1st region (AA) comprises a plurality of pixels (P), the 2nd region (NA) comprises the isolation part (laminate 113/123). Portion 113 is the first layer comprising a first portion (FP) and a second portion (SP). Protective Layer (109) is formed between a metal layer (107a) and the first layer (113), making contact with the first portion (FP) at FPC and with the second portion (SP) at SPC.
 
Lee fails to disclose the substrate (101) having an opening passing through the substrate (101); the isolation part (laminate 113/123 in region NA) disposed between the plurality of pixels (P) and the opening and surrounding the opening.

However,
Kim discloses in FIGS. 3A and 4 an organic light-emitting display panel (400), comprising:
a substrate (401; ¶ [0064]) having an opening (HA; ¶ [0066]) passing through the substrate (401);
a pixel array (red, green, blue, or white of DA; ¶¶ [0065] and [0091]) disposed on the substrate and comprising a plurality of pixels (sub-pixels of DA; ¶¶ [0065] and [0091]);
an isolation part (laminate 443/447; ¶¶ [0100] and [0115]) disposed between the plurality of pixels (sub-pixels of DA) and the opening (HA) and surrounding (¶ [0100]) the opening (HA).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lee to include the substrate having an opening passing through the substrate, as disclosed by Kim, where the isolation part (laminate 113/123 in region NA) of Lee is disposed between the plurality of pixels (P) and the opening and surrounding the opening to form a smartwatch display device (Kim; ¶ [0057]; [0060] and [0062]).

Re claim 3, Lee discloses the organic light-emitting display panel of claim 1, wherein the metal layer (107a) is a titanium layer (MoTi; ¶ [0065]).

Re claim 5, Lee discloses the organic light-emitting display panel of claim 1, wherein the metal layer (107a) comprises two metal sub-layers (three-layered structure; ¶ [0065]) which are sequentially arranged (over/under) in the direction away from (above) the substrate (101) and are separated from each other (1st and 3rd spaced apart by 2nd sub-layer of three-layered structure).

Re claim 7, Lee discloses the organic light-emitting display panel of claim 1, wherein a separation distance (height) between the second portion (upper wide region) and the substrate (101) is greater (more/higher) than a thickness (height) of a light emitting layer (125; ¶ [0080]) of the organic light-emitting display panel (100; ¶ [0058]).

Re claim 8, Lee discloses the organic light-emitting display panel of claim 1, further comprising: a frame sealing part (129; ¶ [0059]) disposed between the pixel array (active matrix) and the isolation part (113/123 in region NA).

Re claim 9, Lee discloses the organic light-emitting display panel of claim 1, wherein a material of the first layer (113 of region NA) comprises at least one of SiO2 (¶ [0073]), SiNx (¶ [0073]), SiON, Al2O3, TiO2, Ta2O5, HfO2, or ZnO.

Re claims 10 and 11, Lee discloses the organic light-emitting display panel of claim 1, wherein a material of the second layer (123 of region NA) is an organic material (BCB, PI or phot acryl; ¶ [0079]); and wherein the first layer (113 of region NA) is an interlayer dielectric layer (insulator between transistor DTr and OLED E; ¶ [0058] and [0073]), and the second layer (123 of region NA) is a planarization layer (flat upper surface over 119; ¶ [0078]).

Re claim 12, Lee discloses the organic light-emitting display panel of claim 1, a display apparatus (flat panel display device; ¶ [0005]) comprising: the organic light-emitting display panel (100) according to claim 1.

Re claim 13, Lee discloses in FIGS. 6A-6H a method of manufacturing an organic
light-emitting display panel, comprising:
providing a substrate (101 in FIG. 6A; ¶ [0092]) having a first region (AA; ¶ [0113]), 
a third region (area right of 107b), and a second region (NA; ¶ [0113]) between the first 
region (AA) and the third region (area right of 107b);
forming a plurality of pixels (P in FIG. 6E; ¶ [0113]) in the first region (AA);
forming an isolation part (laminate 113/123 in region NA in FIG. 6F; ¶¶ [0107] and 
[0113]) in the second region (NA), the isolation part (113/123 in region NA) comprising: a 
first layer (113; ¶ [0107]) disposed on the substrate (101); and a second layer (123; ¶ 
[0113]) disposed on a surface (top plane) of the first layer (113) away from (above) the 
substrate (101), wherein the first layer (113) comprises a first portion (lower narrow 
region; see inserted figure above) and a second portion (upper wide region; see inserted 
figure above) which are sequentially stacked (over/under) in a direction away (upward) 
from the substrate (101), and an orthogonal projection (shadow on 101) of the first portion 
(lower narrow region) on the substrate (101) falls within (less wide than; see inserted 
figure above) an orthogonal projection (shadow on 101) of the second portion (upper wide 
region) on the substrate (101);
wherein the steps of forming the plurality of pixels (P of NA) and the 
isolation part (113/123 in region NA) comprise: forming a metal layer (as-deposited 
107 in FIG. 6A; ¶ [0095]) on the substrate (101), the metal layer (as-deposited 107) 
in the first region (AA) being formed into a gate electrode layer (107; ¶ [0095]) of the 
plurality of pixels (P of AA);
forming a channel (spacings in FIG. 6A) passing through the metal layer (as-
deposited 107) in the metal layer in the second region (NA);
forming the first layer (113) on the metal layer (107/107a) in the first region (AA) 
and the second region (NA) and in the channel (spacings); and
forming the second layer (123) on the first layer (113);
wherein the step of forming the first layer (113) on the metal layer (107/107a) 
in the first region (AA) and the second region (NA) and in the channel (spacings) 
comprises: forming a protective layer (109 in FIG. 6B; ¶ [0097]) on the metal layer 
(107a) in the second region (NA) before forming the first layer (113), wherein the 
protective layer (109) is in contact with (physically touching) a side (lower left and right 
ends) of the second portion (upper wide region) proximate to (near) the substrate (101) 
and the two sides (left and right slanted portions) of the first portion (lower narrow region, 
FP) of the first layer (113) in the direction parallel (horizontal) to the substrate (101).

Lee fails to disclose forming an opening passing through the substrate (101) in the 
third region (area right of 107b).

However,
Kim discloses in FIGS. 3A and 4 a method of manufacturing an organic
light-emitting display panel, comprising:
providing a substrate (401; ¶ [0064]) having a first region (1ST; see inserted figure 
above), a third region (3RD; see inserted figure below), and a second region (2ND; see 
inserted figure above) between the first region (1ST) and the third region (3RD); and
forming an opening (HA; ¶ [0066]) passing through the substrate (401) in the third
region (HA).

    PNG
    media_image2.png
    923
    1316
    media_image2.png
    Greyscale

For the record, the inserted figure (annotated FIG. 4 of Kim) depicts first (1ST),
second (2ND), and third (3RD) regions of the display panel (400), with opening (HA) 
disposed in the third region (3RD), and a plurality of pixels (of DA) are disposed in 
the first region (1ST).
Thus, it would have been obvious to one having ordinary skill in the art before the 
effective filing date of the claimed invention to modify the method of Lee to include the 
forming an opening (HA; ¶ [0066]) passing through the substrate (401) in the third region 
(HA), as disclosed by Kim, to form a smartwatch display device (Kim; ¶ [0057]; [0060] and 
[0062]).

Re claim 17, Lee discloses the method of claim 13, wherein the step of forming the 
first layer (113) on the metal layer (107/107a) in the first region (AA) and the second 
region (NA) comprises: forming the first layer (113) such that a separation distance 
(height) between the second portion (upper wide region) and the substrate (101) is 
greater (more/higher) than a thickness (height) of a light emitting layer (125; ¶ [0114]) of
the organic light-emitting display panel (flat panel display device; ¶ [0005] and [0090]-
[0091]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Kim in view of CHAO et al (US 2015/0325634 A1-prior art of record, hereafter Chao).
Re claim 4, Lee and Kim discloses the organic light-emitting display panel of claim 1.
But, fails to disclose wherein the metal layer comprises three metal sub-layers, the three metal sub-layers comprise a first metal sub- layer, a second metal sub-layer, and a third metal sub-layer which are sequentially arranged in the direction away from the substrate, a material of the first metal sub-layer is titanium, a material of the second metal sub-layer is aluminum, and a material of the third metal sub-layer is titanium.
However,
Chao discloses in FIG. 3 an organic light-emitting display panel (400), comprising:
a metal layer (111; ¶ [0033]), wherein the metal layer is a titanium layer (Ti; ¶ [0033]); and wherein the metal layer (111; ¶ [0033]) comprises three metal sub-layers (¶ [0033]), the three metal sub-layers comprise a first metal sub-layer, a second metal sub-layer, and a third metal sub-layer which are sequentially arranged (over/under) in the direction away from (above) a substrate (11; ¶ [0033]), a material of the first metal sub-layer is titanium (Ti; ¶ [0033]), a material of the second metal sub-layer is aluminum (Al; ¶ [0033]), and a material of the third metal sub-layer is titanium (Ti; ¶ [0033]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lee and Kim such that the metal layer comprises three metal sub-layers, the three metal sub-layers comprise a first metal sub- layer, a second metal sub-layer, and a third metal sub-layer which are sequentially arranged in the direction away from the substrate, a material of the first metal sub-layer is titanium, a material of the second metal sub-layer is aluminum, and a material of the third metal sub-layer is titanium, as disclosed by Chao, to provide a display panel with decreased resistance, reduced current leakage, improved capacity value and increased storage capacity in pixels (Chao; ¶ [0008]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Kim in view of KIM et al (US 2017/0373129 A1-prior art of record, hereafter Kim 129).
Re claim 15, Lee and Kim disclose the method of claim 13.
But, fails to disclose further comprising: etching an anode layer in the first region and the metal layer in the second region.
However,
Kim 129 discloses in FIGS. 13-18 a method of manufacturing an organic light-emitting display panel, comprising: etching an anode layer (241; ¶ [0096]-[0097]) in a first region (200; ¶ [0096]) and a metal layer (121/122; ¶ [0091]-[0094]) in a second region (100; ¶ [0092]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee and Kim to include the etching an anode layer in the first region and the metal layer in the second region, as disclosed by Kim 129, in order to perform simultaneous process steps in multiple regions to reduce processing steps and time.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection relies on a reference combination not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408) 918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892